Unicorn | Definition of Unicorn by Merriam-Webster
              Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 1 of 13 Page ID #:254




       SINCE 1828
                                                           Ad closed by
                                                     Stop seeing this ad    AdChoices




          unicorn                              noun
          uni·corn | \‫ޖ‬yü-nԥ-‫ޙ‬k‫ܞ‬rn                     \
          plural unicorns

          Definition of unicorn
          1      a     : a mythical, usually white animal generally depicted with the body
                                                                                       ody and
                                                                                            and h
                                                                                            an   head
                                                                                                  ead
                                                                                       piraled h
                       of a horse with long flowing mane and tail and a single often spiraled   orn iin
                                                                                               horn   n
                       the middle of the forehead

                 b                                                                    na
                       : an animal mentioned in the Bible that is usually considered an  urochs, a
                                                                                        aurochs,
                       one-horned rhinoceros, or an antelope

          2      : something unusual, rare, or unique
                 // There's the elusive unicorn: headphones that do everything well a
                                                                                    and
                                                                                      nd w
                                                                                         work
                                                                                           ork iin
                                                                                                 n
                 any situation.
                 — Damon Darlin
                 // In Washington, D.C., truth is now a veritable unicorn.
                 — Marilyn M. Singleton
                 // … he's like baseball's version of a unicorn—a true two-way player.
                                                                                    r.
                 — Tony Paul

          3      business : a start-up that is valued at one billion dollars or more
                 // … a tech unicorn in Michigan is even more of a rarity, far from Silicon
                                                                                       icon Valley's
                                                                                            Valley's
                 investor echo chamber.
                 — Scott Martin
                 // The blockbuster initial public offering is expected to kick off a revitalized
                                                                                         vitalized
                 market this year, encouraging IPO debuts by other unicorns, the privately
                                                                                        rriivately held
                                                                                                   held
                                                                                                 Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                                   Page 3
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 2 of 13 Page ID #:255
                 start-ups whose hefty venture capital funds have allowed them to a
                                                                                  avoid
                                                                                   void W
                                                                                        Wall
                                                                                          all
                 Street and the legal requirements of a public offering.
                 — Jon Swartz




          Illustration of unicorn




          Examples of unicorn in a Sentence
          Recent Examples on the Web
                                                                               st Place
          // Stonehurst Place On a busy residential street in Midtown, Stonehurst Place is
                                                                                        is
          intown Atlanta’s unicorn: a luxury boutique inn.
          — Allison Weiss Entrekin, Condé Nast Traveler, "14 Best Hotels in Atlanta," 27 July
                                                                                           ly 201
                                                                                              2
                                                                                              2018
                                                                                               018
                                                                                               01 8

          // Especially if an alien, a unicorn AND a great white are all in the same b
                                                                                     boat.
                                                                                       oat.
          — Domenica Bongiovanni, Indianapolis Star, "Carb Day 2018's funniest, most ridiculous
                                                                                       dicu
                                                                                       di culo
                                                                                          culous
                                                                                            lo us a
                                                                                                  and
                                                                                                    nd
          most offensive T-shirts," 25 May 2018


          These example sentences are selected automatically from various online news sources to reflect ccur
                                                                                                          current
                                                                                                           urre
                                                                                                           urrent
                                                                                                             re nt u usa
                                                                                                                     usage
                                                                                                                      sage
                                                                                                                      sa  ge o
                                                                                                                             off th
                                                                                                                                  the
                                                                                                                                    e
                                                                                                        terr or iits
                                                                                                        te
          word 'unicorn.' Views expressed in the examples do not represent the opinion of Merriam-Webster         ts e
                                                                                                                     edi
                                                                                                                       dito
                                                                                                                       di tors
                                                                                                                          tors.. Se
                                                                                                                            rs
                                                                                                                     editors.    Send
                                                                                                                                    nd
          us feedback.



            See More




                                                                                                                         Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                                                           Page 4
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 3 of 13 Page ID #:256

          First Known Use of unicorn
          13th century, in the meaning defined at sense 1a



          History and Etymology for unicorn
          Middle English unicorne, from Anglo-French, from Late Latin unicornis, from
                                                                                 from Latin,
                                                                                      Latin,
          having one horn, from uni- + cornu horn — more at HORN




                                                                 Keep scrolling for more




          Learn More about unicorn

          Share unicorn                                                        Resources for unicorn




          From the Editors at Merriam-Webster
                                                            The Dictionary Just Got a Whole Lot Bigger




                                                                                                       Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                                         Page 5
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 4 of 13 Page ID #:257
                                                            'Unicorn': Nothing Is What It Seems




                                                            The Billion-Dollar Unicorn




          Dictionary Entries near                                              Statistics for unicorn               Ti
          unicorn                                                              Last Updated                         Th
          unicolorous                                                          3 Dec 2018                           in

          uniconsonantal                                                                                            See
                                                                               Look-up Popularity
          uniconstant
                                                                               Bottom 50% of words
          unicorn
          unicorn's horn
          unicorn antelope
          unicorn beetle




                                                                 Keep scrolling for more




                                                                                                        Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                                          Page 6
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 5 of 13 Page ID #:258




          More Definitions for unicorn


          unicorn                  noun

          English Language Learners Definition of unicorn
          : an imaginary animal that looks like a horse and has a straight horn growing from the
          middle of its forehead


          See the full definition for unicorn in the English Language Learners Dictionary




          unicorn                  noun
          uni·ɍcorn | \‫ޖ‬yü-nԥ-‫ޙ‬k‫ܞ‬rn                    \

          Kids Definition of unicorn
          : an imaginary animal that looks like a horse with one horn in the middle of the
          forehead




          unicorn                  adjective
          uni·ɍcorn | \‫ޖ‬yü-nԥ-‫ޙ‬k‫(ܞ‬ԥ)rn                     \

          Medical Definition of unicorn
                                                                                        Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                          Page 7
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 6 of 13 Page ID #:259
          : having a single horn or hornlike process
          // a unicorn uterus




                                                                 Keep scrolling for more




          More from Merriam-Webster on unicorn
          Rhyming Dictionary: Words that rhyme with unicorn
          Spanish Central: Translation of unicorn
          Nglish: Translation of unicorn for Spanish Speakers
          Britannica English: Translation of unicorn for Arabic Speakers
          Britannica.com: Encyclopedia article about unicorn



          Comments on unicorn
          What made you want to look up unicorn? Please tell us where you read or heard it
          (including the quote, if possible).

            Show Comments




                                   Love words? Need even more definitions?
              Subscribe to America's largest dictionary and get thousands more definitions and advanced
                                                                 search—ad free!
                                                                                               Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                                 Page 8
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 7 of 13 Page ID #:260

                                                     MERRIAM-WEBSTER UNABRIDGED




                                                               WORDS AT PLAY




   ‘Stay in Your Lane’: A History

    Focusing in on what we do best




   15 Words that Come from Names
          and Nicknames

     What if your nickname became a
             dictionary entry?




                                                                                      Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                        Page 9
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 8 of 13 Page ID #:261




         'The Reason Is Because':
        Redundant But Acceptable

    Redundant but also not redundant




     A 12-Word Journey on the
   Buddhist Path | Buddhism Terms
           and Definitions

   Wordies read on for enlightenment.




                                                              ASK THE EDITORS




                                                                                      Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                       Page 10
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 9 of 13 Page ID #:262




  How Do You Pronounce 'Vase'?

   And is one way more correct than
                  the others?




                   Ghost Word

   The story of an imaginary word that
   managed to sneak past our editors




                      Literally

      How to use a word that (literally)
        drives some people nuts.
                                                                                      Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                       Page 11
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 10 of 13 Page ID #:263




        Is Singular 'They' a Better
                 Choice?

      The awkward case of 'his or her'




                                                                 WORD GAMES




  Late Autumn 2018 Words of the
            Day Quiz

           Winter is...proximate?

                TAKE THE QUIZ




                                                                                      Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                       Page 12
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 11 of 13 Page ID #:264




           Word Puzzles Round 2

      More word puzzles to rack your
                         brain
                  TAKE THE QUIZ




                       Spell It

     Can you spell these 10 commonly
            misspelled words?
                  TAKE THE QUIZ




                                                                                      Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                       Page 13
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 12 of 13 Page ID #:265
      Word Winder's CrossWinder

          A game of winding words.

                 PLAY THE GAME




                          Learn a new word every day.
                          Delivered to your inbox!
                                                                            Your email address   SUBSCRIBE




                                              OTHER MERRIAM-WEBSTER DICTIONARIES


                                                             SPANISH CENTRAL
                                                     LEARNER'S ESL DICTIONARY
                                                       WORDCENTRAL FOR KIDS
                                                            VISUAL DICTIONARY

                                                      SCRABBLE ® WORD FINDER
                                     MERRIAM-WEBSTER'S UNABRIDGED DICTIONARY
                                       BRITANNICA ENGLISH - ARABIC TRANSLATION
                                          NGLISH - SPANISH-ENGLISH TRANSLATION


                                                                   FOLLOW US




  Browse the Dictionary: A B C D E F G H I J K L M N O P Q R S T U V W X Y
                                        Z 0-9

         Home    Help     Apps   About Us    Shop   Advertising Info   Dictionary API        Contact Us
        The Open Dictionary   Word of the Year  Law Dictionary    Medical Dictionary        Privacy Policy
                                                                                                Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                                  Page 14
Unicorn | Definition of Unicorn by Merriam-Webster
             Case 2:18-cv-06091-GW-SK Document 26-1 Filed 12/13/18 Page 13 of 13 Page ID #:266
                                             Terms of Use

                Browse the Thesaurus                  Browse the Medical Dictionary Browse the Legal Dictionary
                                                     Browse the Spanish-English Dictionary

                                                        © 2018 Merriam-Webster, Incorporated




                                                                                                          Exhibit A
https://www.merriam-webster.com/dictionary/unicorn[12/12/2018 1:23:24 PM]
                                                                                                           Page 15
